Citation Nr: 1311114	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right foot metatarsal fracture with residual chronic forefoot pain and capsulitis of the adjoining second metatarsophalangeal joint, with hallux rigidus and flat foot from March 26, 2007, and in excess of 20 percent from March 15, 2012.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD)

3.  Entitlement to service connection for diabetes mellitus, to include as a result of obesity secondary to service-connected disability. 

4.  Entitlement to service connection for sleep apnea, to include as result of obesity secondary to service-connected disability. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

6.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ due to erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2008 and June 2011 by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's physical VA claims folder and has been reviewed.  

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, diabetes mellitus, obstructive sleep apnea, and erectile dysfunction, to include SMC and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the August 2012 Board hearing, and prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issue of entitlement to an increased rating for his service-connected right foot disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in the claim for an increased rating for service-connected right foot metatarsal fracture with residual chronic forefoot pain and capsulitis of the adjoining second metatarsophalangeal joint, with hallux rigidus and flat foot have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101 , 20.202.

At the August 2012 Board hearing, and in a written statement, the Veteran requested withdrawal of his appeal for entitlement to an increased rating for his service-connected right foot disability.  In view of his expressed desire, further action with regard to this particular issue is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an increased rating for service-connected right foot metatarsal fracture with residual chronic forefoot pain and capsulitis of the adjoining second metatarsophalangeal joint, with hallux rigidus and flat foot.  This claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for right foot metatarsal fracture with residual chronic forefoot pain and capsulitis of the adjoining second metatarsophalangeal joint, with hallux rigidus and flat foot from March 26, 2007 and in excess of 20 percent from March 15, 2012 is dismissed.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD, diabetes mellitus, obstructive sleep apnea, and erectile dysfunction, to include SMC.  The Board finds that the evidence currently of record is insufficient to decide these claims and that further evidentiary development is needed. 


Acquired Psychiatric Disorder to include PTSD

The Veteran argues that his psychiatric symptoms are a result of traumatic events that he experienced during boot camp in San Diego in 1989.  

In support of his claim, he has submitted various statements describing the stressful events that occurred during his boot camp, which he believes are the basis of his PTSD diagnosis.  He reported that some time around June 10, 1989, during second phase training, his unit was on a hike from Edson Range to San Onefre and stopped for bivouac.  While he was on guard duty one of the recruits shot himself in the head.  He was instructed to investigate the source of the gunfire and found the body inside a porta-a-potty.  The Veteran also reported that between June 1989 and July 1989, while placed on temporary medical hold, he was assigned to the 2nd MRP (Medical Rehabilitation Platoon).  At that time a recruit committed suicide by hanging himself with his bootlaces.  He did not know the names of either recruit.  The Veteran also described getting caught up in a fire during a training exercise at Camp Pendleton in July 1989.  

The Veteran's DD Form 214 and other personnel records, which are already associated with the claims file, confirm he was assigned to the 2nd RTBN RTR MCRD (Recruit Training Battalion, Recruit Training Regiment, Marine Corps Recruit Depot) in San Diego California from April 27, 1989 and August 25, 1989.  These records also show that on June 13, 1989, he was assigned to the 2nd MRP (3rd RTBN RTR MCRD) in San Diego.  The Veteran was subsequently transferred to Camp Pendleton on August 25, 1989.  

The claims file contains favorable evidence in the form of a positive PTSD screen and in private mental health records, which have diagnosed the Veteran with several psychiatric disorders, including PTSD and major depressive disorder.  See VA outpatient treatment record dated April 2007 and private medical opinions dated August 2007, September 2007, July 2010, and August 2012.  However, the record is quiescent regarding information necessary to verify that his claimed PTSD stressors occurred.  

The RO did attempt to verify the two in-service stressors involving the suicides of his fellow recruits by requesting copies of unit diaries from the Records Service Station of the U.S. Marine Corps Headquarters in April 2010.  However in a May 2010 response, the Commandant of the Marine Corps indicated that command chronologies or after action reports for specific unit operations may be requested by writing the Marine Corps Education Command (Marine Corps University).  An internet address was also provided.  A review of the record does not show that RO attempted  follow up with a second request for the Veteran's unit records from the suggested source.  

Concerning stressor development, the Veterans Benefits Administration Adjudication Manual (M21-1MR), mandates that in PTSD cases, stressor corroboration requests for alleged incidents in the Marine Corps after the Vietnam error are sent to the Marine Corps Archives and Special Collections at the Alfred M. Gray Research Center.  See M21-1MR, IV.ii.1.D.15.bb. (Where to Send a Request for Corroboration of an In- Service Stressor).  The RO did not follow this procedure in attempting to corroborate the Veteran's alleged stressors.  Regarding records requests, VA has a duty to make as many requests as are necessary to obtain relevant records from Federal agencies, pursuant to 38 C.F.R. § 3.159(c)(2).  Because the RO did not initiate the correct stressor corroboration procedures and otherwise failed to follow up with the Marine Corps University as was indicated by the Marine Corps correspondence in May 2010, all efforts have not been exhausted.   Accordingly, upon remand, an additional attempt to obtain these records is required.  

Following completion of the additional development requested herein, the complete record should be reviewed by the appropriate VA physician to assess all potential mental health diagnoses and determine whether the Veteran has a psychiatric disorder, to include PTSD, related to a verified service stressor.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Diabetes Mellitus, Obstructive Sleep Apnea, and Erectile Dysfunction

The Veteran asserts that his diabetes mellitus and obstructive sleep apnea were caused, or made worse, by his service-connected right foot metatarsal fracture residuals, currently rated as 20 percent disabling.  The Board notes that during the course of this appeal, service connection has been additionally granted for a thoracolumbar spine condition associated with the right foot fracture residuals, rated as 20 percent disabling, left knee chondrocalcinosis and arthritis, rated as 10 percent disabling.  

An August 2012 letter from Dr. G.W. S., MD, indicates that Diabetes, Sleep Apnea, and erectile dysfunction may be due to the obesity, which in turn may be caused by the lack of the Veteran's ability to engage in physical activity due to his service-connected orthopedic disabilities.

The Veteran essentially maintains that his diabetes mellitus and sleep apnea were caused by becoming overweight and that his obesity was caused by his inability to exercise because of the combined effect of these service-connected disabilities.  He also claims that his PTSD and depression symptoms cause him to overeat as a self-soothing behavior.  See VA Forms 21-4138 dated in April 2010.  He is also seeking service connection for erectile dysfunction as secondary to diabetes mellitus.  

As noted above, the Veteran's claims are supported by his physician's August 2012 letter.  While this letter is of insufficient detail on its own to allow VA to award the benefits sought, it does indicate a connection to service or a service-connected disability, which is enough to authorize VA to seek VA examinations to investigate the matter further.  The Veteran has not been provided a VA compensation examination concerning these claims.  Therefore given the absence of an adequate medical opinion addressing whether a medical nexus exists between the Veteran's diabetes, mellitus, sleep apnea, and erectile dysfunction, and any service-connected disability, additional development is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Because the Veteran's claim for SMC is inextricably intertwined with the claim for service connection for erectile dysfunction, it is appropriate to defer consideration of that issue until the development requested is complete.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a decision on the SMC issue is deferred pending completion of the actions requested below.

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in March 2012.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for diabetes mellitus, sleep apnea, erectile dysfunction, and psychiatric symptoms.  Document the attempts to obtain such records.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since March 2012. 

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  Undertake all necessary steps to corroborate the Veteran's claimed stressor while he served in the Marine Corps, in accordance with See M21-1MR, IV.ii.1.D.15.bb., and if appropriate and necessary, undertake the development as suggested by the May 2010 Marine Corps response.  The Marine Corps should be requested to provide any information that might corroborate the Veteran's alleged stressors of fellow recruits committing suicide by gunshot wound and by hanging during boot camp in June or July 1989.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Then, review the file and make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to any in-service stressors.  If so, identify the nature of the specific stressor or stressors independently established by the record.  In reaching this determination, address any credibility questions raised by the record.

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any acquired psychiatric disorder(s) which the Veteran now has.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examination should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of a psychiatric disorder(s).

a) Based on the results of the Veteran's psychiatric examination and a review of the claims file, the examiner should specifically state whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should express whether any verified stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the verified stressor. 

If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

b) if the Veteran has an acquired psychiatric disability other than PTSD, the examiner should indicate whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's symptoms began during service or are causally linked to any incident of or finding recorded during service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his diabetes mellitus, sleep apnea, and erectile dysfunction.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

Based on a physical examination and comprehensive review of the claims file, the examiner shall address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater the Veteran's diabetes mellitus, sleep apnea, and erectile dysfunction, are due to the lack of exercise due to his service-connected low back, right foot, and left knee disabilities, to include any resulting obesity.  

With regard to the erectile dysfunction claim, in the alternative, the examiner should also indicate whether any such disability it is it at least as likely as not, i.e., a 50 percent probability or greater, cause or aggravated by the service-connected lumbar spine disability as an associated neurological abnormality.   

If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

If the diabetes mellitus, sleep apnea, and erectile dysfunction cannot be regarded as having been caused or aggravated by any service-connected disability, the examiner should provide an opinion addressing whether it is at least as likely as not i.e., a 50 percent probability or greater, traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during his active service or is in any other way causally related to his military service. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the most recent supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


